     Case 1:19-cv-01081-AWI-EPG Document 42 Filed 10/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       COMMERCIAL CREDIT GROUP INC.,                            No. 1:19-cv-01081-AWI-EPG
12                            Plaintiff,
13               v.                                               ORDER ADOPTING FINDINGS AND
                                                                  RECOMMENDATIONS
14       AMH LOGISTICS, INC. et al.,
                                                                  (ECF NOS. 32 & 40)
15                            Defendants.
16

17              Plaintiff, Commercial Credit Group Inc. (“Plaintiff”) filed the Complaint against

18   Defendants, AMH Logistics, Inc., aka AMH Logistics Inc., (“AMH”); AM2 Logistic Inc., aka

19   AM2 Logistic Inc. (“AM2”); Karnvir Singh (“Singh); Maninder Kaur Bains (“Bains”); AMK

20   Transport Inc., (“AMK”);1 and BKSG Transportation, LLC (“BKSG”) (collectively, other than

21   AMK, “Defendants”) on August 6, 2019. (ECF No. 1.) On May 8, 2020, Plaintiff moved for an

22   issuance of an order to show cause why Defendants should not be held in contempt for failing to

23   comply with the Court’s order on December 17, 2019, concerning Plaintiff’s motion for a writ of

24   possession (ECF No. 22, hereinafter the “Turnover Order”). (ECF No. 32). The Court referred the

25   motion to Magistrate Judge Erica P. Grosjean on July 10, 2020. (ECF No. 34). On August 17,

26   2020, Judge Grosjean issued findings and recommendations, recommending that:

27   ///

28   1
         On June 19, 2020, Plaintiff voluntarily dismissed this action against AMK. (ECF No. 36).
                                                                 1
     Case 1:19-cv-01081-AWI-EPG Document 42 Filed 10/06/20 Page 2 of 3

 1          1) CCG’s motion for an issuance of an order to show cause be GRANTED.
            2) That the Court order Defendants, within fourteen (14) days of being served
 2             with the order to show cause, to show cause in writing:
 3             a. Why Defendants, and each of them, should not be held in contempt of
                  court for violating the Turnover Order;
 4             b. Why Defendants, and each of them, should not forthwith take all steps
                  necessary and appropriate to turn over all of the vehicles identified in the
 5                Turnover Order to CCG within 10 days of service of an order holding
                  them in contempt;
 6             c. Why Defendants Singh, Bains, or both should not be coercively
 7                incarcerated if all of the vehicles listed in Turnover Order are not turned
                  over to CCG within 10 days of service of an order holding them in
 8                contempt until such time they fully comply with the Turnover Order; and
               d. Why such other relief that the Court may deem just and proper should not
 9                be imposed against Defendants, including monetary sanctions, to
                  coercively cause Defendants’ compliance with the Turnover Order and
10
                  order of contempt.
11   (ECF No. 40 at 5).
12          Defendants were provided an opportunity to file objections to the findings and
13   recommendations. The deadline to file objections has passed, and Defendants have not filed
14   objections or otherwise responded to the findings and recommendations.
15          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
16   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
17   court finds the findings and recommendations to be supported by the record and proper analysis.
18          Accordingly, THE COURT HEREBY ORDERS that:
19          1.      The findings and recommendations issued by Magistrate Judge Erica P. Grosjean
20                  on August 17, 2020, are ADOPTED IN FULL;
21          2.      Plaintiff’s motion for an issuance of an order to show cause is GRANTED.
22          3.      Defendants, within fourteen (14) days of being served with the order to show
23                  cause, to show cause in writing:
24                        a) Why Defendants, and each of them, should not be held in contempt of
25                           court for violating the Turnover Order;
26                        b) Why Defendants, and each of them, should not forthwith take all steps
27                           necessary and appropriate to turn over all of the vehicles identified in the
28

                                                         2
     Case 1:19-cv-01081-AWI-EPG Document 42 Filed 10/06/20 Page 3 of 3

 1                       Turnover Order to Plaintiff within 10 days of service of an order holding

 2                       them in contempt;

 3                   c) Why Defendants Singh, Bains, or both should not be coercively

 4                       incarcerated if all of the vehicles listed in Turnover Order are not turned

 5                       over to Plaintiff within 10 days of service of an order holding them in

 6                       contempt until such time they fully comply with the Turnover Order; and

 7                   d) Why such other relief that the Court may deem just and proper should not

 8                       be imposed against Defendants, including monetary sanctions, to

 9                       coercively cause Defendants’ compliance with the Turnover Order and

10                       order of contempt.

11   IT IS SO ORDERED.
12
     Dated: October 6, 2020
13                                             SENIOR DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
